DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Cherdantseva in “A review of cyber security risk assessment methods for SCADA systems”, discloses a system including a cyber controller configured to monitor the system and configured to control a network of the system (page 4, paragraph beginning, “A SCADA”), the cyber controller generating attack data based on an attack graph (page 10, paragraph beginning, “The ADVISE”), and a processor executing computer-readable instructions in communication with the cyber controller (page 4, paragraph beginning, “A SCADA”), the instructions causing the processor to receive the attack data from the cyber controller (page 3, paragraph beginning, “Risk assessment”), determining risk scores representing probabilities that a cyberattack is underway using the received attack data and at least one fault tree (page 11, paragraph beginning, “The vertexes”), use the determined risk scores and an event tree to determine risk estimates for a plurality of configurations of the network (page 19, paragraph beginning, “Little or no”), and provide the risk estimates for the plurality of configurations of the network to the cyber controller to use to control the network (page 3, paragraph beginning, “A range”). Cherdantseva does not disclose clearly provide the risk estimates for the plurality of configurations of the network to the cyber controller to use to control the network. Flores (USPN 2013/0347116) discloses a threat monitoring system similar to that of Cherdantseva (0011). Flores further discloses using a determined risk scores and an event tree (0106) to determine risk estimates for a plurality of configurations of the network (0105, 0109), and provide the risk estimates for the plurality of configurations of the network to the cyber controller to use to control the network (0109). Neither Cherdantseva nor Flores discloses providing the attack data as inputs to one or more fault trees representing business functions, and using the one or more fault trees, or providing the risk scores for the respective business functions as an input to an event tree identifying potential consequences of a plurality of configurations of the network. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement this limitation in the system of Cherdantseva without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Monahan et al., USPN 2007/0136788, discloses a system of using event and fault trees to model and locate vulnerabilities for attack (0006), but does not overcome the missing limitations of Cherdantseva.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434